Citation Nr: 0524620	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left foot 
injury, including left ankle disability.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1956 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied claims of service connection for residuals of a 
broken left foot, a low back disability, and a right shoulder 
disability.  The veteran appealed only the left foot matter.   

It appears that a claim of service connection for 
hypertension as articulated in the veteran's October 1981 
claim for compensation has not been addressed, and the RO 
should do so accordingly.  




FINDINGS OF FACT

1.  In an August 1982 decision, the RO denied the veteran's 
claim of service connection for residuals of a left foot 
injury, and no appeal was initiated.

2.  The evidence of record submitted and received since the 
August 1982 decision relates to an unestablished fact 
necessary to substantiate the claim.

3.  The evidence of record submitted since the August 1982 
decision in combination with other evidence previously of 
record indicates that the veteran sustained a left ankle 
injury in service, which continues to cause current problems.  




CONCLUSIONS OF LAW

1.  The August 1982 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
August 1982 determination, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  A left ankle disability was incurred during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), is not required, as the application to reopen and the 
underlying service connection claim are both granted.  

Facts

The veteran's service medical records contain a December 1957 
note that the veteran's left foot was swollen.  The assessor 
noted that the veteran had turned an ankle when he had jumped 
off of a truck, and hit a rock.  An x-ray was negative for 
fracture.  The veteran was given a boot and crutches, and had 
his ankle taped.  The veteran's March 1959 separation 
examination indicated normal feet.

In October 1981, the veteran filed a claim of service 
connection for arthritis, and difficulty in climbing stairs 
and walking for any distance.  A June 1982 Deferred Rating 
Decision instructed to disallow compensation for a broken 
foot, and an August 24, 1982, letter informed the veteran 
that the record lacked evidence that he had received 
treatment for or otherwise incurred the condition in service.  
An August 25, 1982, determination informed the veteran that 
his claim for disability was disallowed.  

In October 2002, the veteran filed a VA Form 21-4138 seeking 
service connection for a left foot condition, low back 
condition (secondary to the foot problem), and right shoulder 
condition (secondary to the foot problem).  The veteran 
attached a photograph of himself on crutches in his barracks.  
The veteran stated that his left foot had always hurt when he 
put his full weight on it.  

The veteran submitted October 2002 x-ray evidence from the El 
Paso VA Health Care System concerning his shoulder and back.  
Another treatment record from October 2002 found that the 
veteran's joints of the extremities were in good range of 
motion, and the veteran had degenerative joint disease.  

A January 2003 letter from Hector Lopez, D.O., stated that 
the veteran had been his longtime patient at Community 
Medical Clinic, and that the veteran had severe degenerative 
joint disease including the left foot.  The veteran had 
informed Dr. Lopez that he had first started having problems 
while in the military.  Dr. Lopez stated that it was not 
improbable, and more likely than not, that many of the 
veteran's ailments were directly related to his prior 
military service physical insults.  

In March 2003, the veteran submitted a statement that 
identified various Marines who had served with him.  The 
veteran indicated the name of a specific Marine who had taken 
a picture of the veteran on crutches.  Thereafter, the RO 
sent an April 2003 letter requesting addresses for the listed 
Marines, and the veteran replied in a May 2003 letter that he 
did not have addresses for his former military buddies.  The 
veteran did, however, relay the phone number of the soldier 
who had taken the photograph of the veteran utilizing 
crutches.  

A June 2003 Report of Contact indicated that the RO contacted 
the preceding Marine, who told the RO that he remembered the 
veteran had been on crutches, but could not remember the type 
of injury.  

In his September 2003 notice of disagreement, the veteran 
stated that, though the RO's denial noted the evidence did 
not show that the veteran had a fracture during military 
service, he had been told at that time he had sustained a 
fracture.  

A November 2003 radiology report from the El Paso VA Health 
Care System found left ankle irregularity of the cortex of 
the lateral aspect of the tibia.  The ankle joint was 
preserved, and there was no soft tissue swelling.  The 
impression was irregularity of the cortex probably related to 
old injury.

A December 2003 statement from the veteran further described 
the in-service injury.  The veteran had been unloading 
barrels of oil from a truck when one slipped and fell on the 
bridge of his foot, and the veteran fell backwards also 
hurting his ankle.  The veteran recited that after x-rays, a 
corpsman mentioned a broken bone in the left foot.  The 
veteran stated that after 1960 he had worked for a moving 
company, and he had had to seek treatment for his ankle (that 
doctor in Los Angeles, according to the veteran's statement 
on a VA Form 9, had since passed away).  The veteran left the 
moving job, and over the years utilized wraps, Epsom salt, 
aspirin, and medication for his ankle.  The veteran asserted 
that he still had a swollen spot over the bridge of his foot, 
and his ankle still swelled and hurt at night.  The veteran 
continued to use ace bandages.  

The veteran did not show for a scheduled VA examination in 
March 2005.  VA treatment records indicate that the veteran 
lives in Mexico, yet apparently continues to use the Post 
Office Box address in Texas currently of record.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The evidence consisting of an etiology opinion from Dr. 
Lopez, and the 2003 radiology report indicating an 
irregularity of the left ankle cortex was probably related to 
an old injury, is new and material to the claim.  
Particularly, the evidence is highly probative, and it 
requires that the claim be reopened.  Additionally, resolving 
the benefit of the doubt in the veteran's favor, this 
evidence, in combination with the veteran's service medical 
records, his statements as to the circumstance of the in-
service accident and post-service symptomaology, and the 
corroborating photograph and fellow Marine's statement 
requires a favorable outcome for the claim of service 
connection.  See also Cartright v. Derwinski, 2 Vet. App. 24 
(1991) (noting that lay individuals can provide probative 
evidence as to symptomatology sufficient to establish service 
connection).  


ORDER

Entitlement to service connection for residuals of a left 
ankle injury is granted.  



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


